DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8 and 15 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0255430 and US 2018/0167783. 
The improvement comprises:
US 2018/0255430 is considered as the closest prior art that teaches a method (Fig.2 and para.29) comprising:
obtaining from each of a plurality of mobile devices a batch of data for a site, 
wherein the batch of data from a respective mobile device includes data enabling a determination of at least one reference position of the mobile device (Fig.2 action 201 and para.31);
wherein the batch furthermore includes sensor data of at least one motion sensor of the mobile device and sets of results of measurements performed by the mobile device on radio signals at different locations of the site (Fig.2 action 201 and para.31),
wherein each set comprises at least one indication of a received signal strength of radio signals and an associated identifier of at least one radio transmitter transmitting the radio signals (Fig.2 action 201 and para.31);
processing each batch of data to determine for each mobile device a sequence of fingerprints associating a respective position, which is based on the at least one reference position and the sensor data, with each set of results of measurements (Fig.2 action 202 and para.32);
estimating at least one characteristic of each of a plurality of radio transmitters based on sequences of fingerprints determined for the plurality of mobile devices (Fig.2 action 203 and para.33);
processing each batch of data to determine for each mobile device a refined sequence of fingerprints associating a respective position, which is based on the reference position, the sensor data and estimated characteristics of the plurality of radio transmitters, with each set of results of measurements (Fig.2 action 204 and para.34); and 
estimates at least one characteristic of each the plurality of radio transmitters based on the refined sequences of fingerprints determined for the plurality of mobile devices (Fig.2 action 205 and para.34);
 wherein the loop may be terminated in any iteration after the determination of a refined sequence of fingerprints in action 204 or after the estimation of the characteristics of the radio transmitters in action 205 (Fig.2 actions 204 and 205 and para.34).

US 2018/0167783 teaches a method (Fig.10 and para.75) comprising: 
receiving a respective sequence of locationing signals from each of multiple sources of different respective locationing signal source types comprising a satellite signal source type, a dead-reckoning signal source type, and a terrestrial wireless communication signal source type (FIG.7 block 170 and para.75); 
processing the multiple sequences of locationing signals of different locationing signal source types to obtain position estimates for the mobile target (FIG.7 block 172 and para.75); 
mapping respective ones of the position estimates to edges that correspond to respective road segments that are defined in a geographic database (FIG.7 block 174 and para.75);  
selecting, for each of one or more intervals, a respective one of the edges is selected based on a proportion of the position estimates in the interval that are mapped to the respective edge FIG.7 block 176 and para.75, and 
ascertaining a respective location of the mobile target on the selected edge based on the mapped locations of the position estimates on the selected edge (FIG.7 block 176 and para.75).

With regard Claims 1 and 15, US 2018/0255430 in view of US 2018/0167783 fails to teach the limitation of "estimating said observation positions on said track based on said current radio map data and said track data including said sensor data and said radio signal observation data; associating each of said estimated observation positions with a respective set of radio signal observation results represented by said radio signal observation data to determine a sequence of radio fingerprints for said track, wherein each radio fingerprint of said sequence of radio fingerprints represents a respective estimated observation position and a respective set of radio signal observation results represented by said radio signal observation data; and providing or using said sequence of radio fingerprints for determining an updated radio map for said site." as recited in claims 1 and 15, respectively.

With regard Claim 8, US 2018/0255430 in view of US 2018/0167783 fails to teach the limitation of "wherein each radio fingerprint of said sequence of radio fingerprints represents a respective estimated observation position of a mobile device on a track on said site and a respective set of radio signal observation results captured by a radio interface of said mobile device, wherein said respective estimated observation position is/was estimated based on said current radio map data and track data including sensor data captured by at least one sensor of said mobile device when moving along said track and radio signal observation data representing sets of radio signal observation results captured by the radio interface of said mobile device at different observation positions on said track; and determining an updated radio map for said site based on said sequence of radio fingerprints." as recited in claim 8.

Any comments considered necessary by applicant must be submitted no later than the determining the location of the network connected mobile device based on received signal strength and a radio map.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2018/0255430 and US 2018/0167783 are cited because they are put pertinent to the field of positioning and more specifically to supporting the creation of a radio map. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633